 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          PARAMJIT SINGH BASRA,
 8                              Petitioner,
                                                         C18-186 TSZ
 9             v.
                                                         MINUTE ORDER
10        STEPHEN SINCLAIR,
11                              Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     Any response to Petitioner’s Request to Withdraw Petition, docket no. 46,
14
     shall be filed by July 19, 2021. Any reply shall be filed by July 16, 2021.
15        (2) The Clerk is directed to STRIKE the noting date on the Report and
   Recommendation, docket no. 45, and to send a copy of this Minute Order to all counsel
16 of record.

17         Dated this 9th day of July, 2021.

18
                                                     Ravi Subramanian
19                                                   Clerk

20                                                   s/Gail Glass
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
